PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
cUnited States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/770,607
Filing Date: 26 Aug 2015
Appellant(s): HONG et al.



__________________
LINUS Y. PARK
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 02/03/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 10/14/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”


(2) Response to Argument

	In response to applicant’s argument in pages 9-12, the applicant asserts that “the cited references, alone or in any combination, fail to describe or suggest the features of claim 1, such as: "the first buffer status report comprises a regular BSR when uplink data is available for at least one logical channel associated with the first BS, and wherein the second buffer status report comprises a regular BSR when uplink data is available for at least one logical channel associated with the second BS...” Examiner respectively disagrees. 
	The applicant further asserts in page 10 that “claim 1 recites that a regular BSR is sent, independently, to one or both BSs, based on whether there is information in the respective buffer to be sent over a logical channel associated with the respective BS. See Applicant's specification as originally filed, for example at paragraphs [186]-[189], [279]-[280], [283]-[284], and [351]-[354]. These features are different than what is 
	As indicated by HEO in par. 62, “…If the UE 102 is configured with multiple ECGs, the UE 102 may maintain independent retxBSR-Timer and periodicBSR-Timer for each ECG…”, this would indicating the transmission of the BSR to ECG (eNB) is independent of each other as further suggested by par. 61 of HEO, “…the UE 102 may transmit a short BSR to each ECG independently. In other words, the UE 102 may transmit a short BSR to each eNB independently. Since the BSR is controlled by timers (e.g., a retxBSRTimer, and a periodicBSR-Timer), each ECG may have a separate timer…” and the BSR is triggered by UL data becoming available for transmission for logical channel which belongs to a LCG as indicated by par. 62, 63, 64, 67-68, 72 of HEO. This would indicating “a regular BSR is sent, independently, to one or both BSs, based on whether there is information in the respective buffer to be sent over a logical channel associated with the respective BS.”

The applicant further asserts in page 10 that “Heo fails to teach transmitting at most a regular BSR or a periodic BSR within a TTI through the first BS or the second BS.” Examiner respectively disagrees.

Par. 67, 68, 69 of HEO, “…For Regular and Periodic BSR: if more than one LCG belongs to the same ECG (eNB specific cell group) has data available for transmission in the TTI where the BSR is transmitted: report Long BSR; else report Short BSR”


As indicated by HEO, the Buffer Status Report (BSR) is triggered if more than one LCG belongs to the same ECG has data available in the TTI where the BSR is transmitted then report Long or short BSR for Regular or Periodic BSR, this would indicating the transmitting of the BSR that is regular or periodic within the TTI to or through the ECG (eNB) or BS. 

As further indicated by par. 13, “…inter-eNB CA two or more component carriers of different cells may be aggregated to serve a single UE…”, which would indicating the transmission to the eNB would be using the component carriers that allocated to the UE or the transmission through the CCs of the first BS. 

Therefore, HEO would teach “transmitting at most a regular BSR or a periodic BSR within a TTI through the first BS or the second BS” and therefore HEO would teach “the transmitting the first buffer status report comprises transmitting at most a regular BSR or a periodic BSR within a Transmission Time Interval (TTI) through the first BS or the CCs of the first BS; and the transmitting the second buffer status report comprises transmitting at most a regular BSR or a periodic BSR within a TTI through the second BS or the CCs of the second BS.”


The applicant further asserts in page 11 that “In contrast with Heo, Applicant's claim 1 recites that a regular BSR is sent, independently, to one or both BSs, based on whether there is information in the respective buffer to be sent over a logical channel associated with the respective BS, and that sending the BSRs is cancelled if the uplink grant cannot hold the associated MAC control element.” Examiner respectively disagrees.
	As indicated by the office action and above, HEO teaches “a regular BSR is sent, independently, to one or both BSs, based on whether there is information in the respective buffer to be sent over a logical channel associated with the respective BS.” However, as indicated by the office action, PELLETIER, HEO, and BI do not teach “wherein the transmitting of the first buffer status report and the transmitting of the second buffer status report are cancelled when an uplink grant is insufficient to hold an associated buffer status report MAC control element” but being disclosed by FEUERSANGER et al. (US 20120069805). By implementing the method as disclosed by par. 89 of FEUERSANGER in the system of PELLETIER, HEO, and BI to cancel BSR when the grant is not sufficient to additionally accommodate the BSR then the combination of PELLETIER, HEO, BI, and FEUERSANGER would teach “a regular BSR is sent, independently, to one or both BSs, based on whether there is information in the respective buffer to be sent over a logical channel associated with the respective BS, and that sending the BSRs is cancelled if the uplink grant cannot hold the associated MAC control element.”

As indicated by the office action, the examiner relied on HEO to teach “wherein the first buffer status report comprises a regular BSR when uplink data is available for at least one logical channel associated with the first BS, and wherein the second buffer status report comprises a regular BSR when uplink data is available for at least one logical channel associated with the second BS.” 

The applicant further asserts in page 11 that “Bi fails to teach transmitting any message for informing a UE to identify one of a first BS and a second BS where the target radio bearer to be transferred is currently linked. Further, Bi is silent about the identification information that includes BS indication information for indicating one of the first BS and the second BS that is currently linked to the specific radio bearer to be transferred, and is also silent in regard to sending a regular BSR, independently, to one or both BSs, based on whether there is information in the respective buffer to be sent over a logical channel associated with the respective BS. In fact, Bi fails to describe sending a BSR under any circumstances.” Examiner respectively disagrees.
As indicated by par. 66 of BI, “…The RRC message may include pairings of transmission point identity and RLC configuration information for each transmission point involved with the single radio bearer…” 

In par. 4 of BI, “…A transmission point may be an eNB…”
As disclosed by BI, the UE is provided with the information of the radio bearer with the associated transmission point (eNB), which would read on “wherein the identification information includes BS indication information for identifying whether a specific radio bearer is associated with the first BS or the second BS”.  By implementing the method as disclosed by BI in the system of PELLETIER and HEO to inform the UE with the radio bearer associated with the base station, then the combination of PELLETIER, HEO, BI, and FEUERSANGER would teach “wherein the identification information includes BS indication information for identifying whether a specific radio bearer is associated with the first BS or the second BS”. 
And as indicated by the office action BI is not relied on to disclose “sending a regular BSR, independently, to one or both BSs, based on whether there is information in the respective buffer to be sent over a logical channel associated with the respective BS…sending a BSR under any circumstances” but PELLETIER and HEO does. The combination of PELLETIER, HEO, BI, and FEUERSANGER would teach “sending a regular BSR, independently, to one or both BSs, based on whether there is information in the respective buffer to be sent over a logical channel associated with the respective BS…sending a BSR under any circumstances”.


The applicant further asserts in page 11 that “Feuersanger fails to describe or suggest sending a regular BSR, independently, to one or both BSs, based on whether there is information in the respective buffer to be sent over a logical channel associated with the respective BS. Feuersanger fails to mention multiple BSs entirely.” Examiner respectively disagrees. 
As indicated in the office action, the examiner relied on PELLETIER and par. 61, 62, 63, 64, 67-68, 72 of HEO to teach “sending a regular BSR, independently, to one or both BSs, based on whether there is information in the respective buffer to be sent over a logical channel associated with the respective BS” and “multiple BSs”. 
And FEUERSANDER to disclose the “wherein the transmitting of the first buffer status report and the transmitting of the second buffer status report are cancelled when an uplink grant is insufficient to hold an associated buffer status report MAC control element”. 

Therefore, the combination of the art, PELLETIER, HEO, BI, and FEUERSANGER, would teach "the first buffer status report comprises a regular BSR when uplink data is available for at least one logical channel associated with the first BS, and wherein the second buffer status report comprises a regular BSR when uplink data is available for at least one logical channel associated with the second BS...." and would teach the claims.



Conclusion

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/THINH D TRAN/for /Thinh Tran/, Patent Examiner of Art Unit 2466                                                                                                                                                                                                        05/07/2021

Conferees:
/CHRISTOPHER M CRUTCHFIELD/Primary Examiner, Art Unit 2466  
                                                                                                                                                                                                      /FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.